Case 1:20-cv-02216-PAE-SN Document 48 Filed 06/09/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NITROUS FUNDING, LLC,
20 Civ. 2216 (PAE)
Plaintiff,
ORDER
-V-

CARDINAL EQUITY, LLC,

Defendant.

 

PAUL A. ENGELMAYER, District Judge:
Due to a scheduling conflict, the case management conference currently scheduled for

June 17, 2021 at 2:00 p.m. is rescheduled for June 18, 2021 at 2:30 p.m.

Punk A. Cathay

Paul A. Engelmayer
United States District Judge

SO ORDERED.

Dated: June 9, 2021
New York, New York
